Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151421(60)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TOD McLAIN, Personal Representative of the                                                                Joan L. Larsen,
  ESTATE OF TRACY McLAIN,                                                                                             Justices
            Plaintiff-Appellant,
                                                                    SC: 151421
  v                                                                 COA: 318927
                                                                    Ingham CC: 11-000859-NH
  LANSING FIRE DEPARTMENT, CITY OF
  LANSING, and JEFFREY WILLIAMS,
            Defendants-Appellees,
  and
  MICHAEL DEMPS,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  filing their supplemental briefs is GRANTED. The briefs will be accepted as timely filed
  if submitted on or before April 1, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2016
                                                                               Clerk